It is ordered and adjudged by this court, that the order of the said Public Utilities Commission *538of Ohio be, and the same is hereby, affirmed; for the reason that the question presented to the court is whether the order of the Commission was unjust and unreasonable and the solution of this question depended on the facts as disclosed by the record. The commission had the witnesses and the entire situation before them and an examination of the record does not disclose in the judgment of the court such a state of facts as would warrant the reversal of the order by the commission.

Order affirmed.

Jones, Matthias, Johnson, Hough and Robinson, JJ., concur.